Citation Nr: 1408925	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-33 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to June 1969, with prior periods of inactive service.

This matter arises before the Board of Veterans' Appeals (Board) from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.


REMAND

The Veteran, through his representative, contends that his symptoms have worsened and his most recent August 2009 VA examination does not adequately evaluate the current severity of his hypertension.  Specifically, the Veteran asserts his "blood pressure is out of control and at dangerous levels."  Given that five years have passed since his last VA examination in conjunction with his assertion of worsening symptoms, the Board finds that an additional VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Inasmuch as the case is being remanded for an additional VA examination, relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Obtain all pertinent outstanding treatment records, to include VA treatment records.  All attempts to obtain records should be documented in the claims file.

2.  After all records have been received, afford the Veteran an appropriate VA examination to ascertain the current severity of his hypertension.  The examiner is to be provided access to the Veteran's claims folder, to include Virtual VA records (as pertinent as there currently are no medical records in Virtual VA). The examiner must specify in the report that all relevant records have been reviewed.

A complete rationale for any opinion expressed shall be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


